Citation Nr: 0209722	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder secondary to steroid treatment for service-connected 
cervical spinal disability.



WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from February 1978 to February 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which denied 
service connection for a bilateral knee disorder secondary to 
steroid treatment for service-connected cervical spinal 
disability and confirmed a 40 percent evaluation for 
degenerative disc disease, status post anterior fusion C4-C7 
with metal plate, bone fusion for C4-C5 instability, cervical 
stenosis with C5-C7 radicular symptoms, and depression.  

A June 1999 rating decision, in part, increased an evaluation 
for the service-connected cervical spinal disorder from 40 
percent to 60 percent (the maximum schedular evaluation under 
Diagnostic Code 5293 for cervical discogenic disease), 
granted service connection and assigned a 50 percent 
evaluation for dysthymic disorder, and granted a total rating 
based on individual unemployability, all effective March 3, 
1998; and denied service connection for fibromyalgia.  In a 
subsequent letter received later that month and at a November 
2000 Travel Board hearing held before the undersigned Board 
Member, the cervical spine increased rating issue was 
expressly withdrawn from appellate status.  See 38 C.F.R. 
§ 20.204 (2001).  Although during said hearing, additional 
issues were raised, since they have not been developed by the 
RO (and, therefore, the Board does not have jurisdiction over 
them), these additional issues are referred to the RO for 
appropriate development.  Kellar v. Brown, 6 Vet. App. 157 
(1994).  

In March and August 2001, the Board referred the case to the 
Veterans Health Administration (VHA) of the VA for a medical 
opinion regarding the bilateral knee disorder service 
connection issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (2001).  In 
December 2001, a VHA medical opinion was rendered, and the 
Board subsequently provided appellant a copy thereof with a 
January 2002 letter.  In that letter, she was informed that 
VA had revoked her attorney's authority to represent VA 
claimants; that she had the option to represent herself or 
appoint another representative/attorney; and that she was 
being provided 60 days from date of letter to submit any 
additional evidence/argument or appoint another 
representative/attorney.  A timely response was not 
subsequently received from appellant.  Thus, the case is 
ready for appellate review and the Board will render a 
decision herein on the remaining appellate issue of secondary 
service connection for a bilateral knee disorder.  


FINDING OF FACT

It is at least as likely as not that appellant's bilateral 
knee disorder is related to steroid treatment for a service-
connected cervical spinal disability.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
her bilateral knee disorder is proximately due to or the 
result of steroid treatment for service-connected cervical 
spinal disability.  38 C.F.R. §§ 3.102, 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In pertinent part, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 

The appellant contends that her bilateral knee disorder, 
including avascular necrosis of the right medial femoral 
condyle with resultant right total knee arthroplasty, is 
secondary to steroid treatment for her service-connected 
cervical spinal disability.  

Service connection is currently in effect for degenerative 
disc disease, status post anterior cervical fusion with left 
radiculopathy.  

The pertinent post-service clinical evidence reveals that in 
February 1993, appellant underwent an anterior cervical 
diskectomy with fusion (a prior history of a cervical fusion 
was noted).  A list of medications prescribed in 1993 
included Decadron, an corticosteroidal agent.  Private 
clinical records indicate that appellant was prescribed 
Decadron for neck pain in May 1993 and was hospitalized the 
following month with a "cushingoid" appearance.  She 
reportedly developed an acute steroid-induced psychosis 
during that hospitalization while being treated with 
Decadron.  In a July 1993 clinical notation, one of her 
physician's stated that the suppression of appellant's 
adrenal axis appeared surprising considering the relatively 
small doses of Decadron she had received.  In October 1995, 
VA clinical records noted complaints of painful knees; and 
"routine" x-rays of the knees were interpreted as showing 
right medial narrowing of the knee "joints" with mild 
cystic changes at the medial right knee.  In August 1996, 
appellant underwent surgical repair for a right knee meniscal 
tear and an osteochondritis dissecans lesion involving the 
medial femoral condyle.  In April 1997, a right total knee 
arthroplasty was performed for degenerative joint disease of 
the right knee with avascular necrosis of the medial femoral 
condyle.  

On July 1997 VA examination, a history was noted of right 
knee problems in 1990 or 1993; neck surgeries in 1990, 1993, 
and 1995; and "a good many steroid shots before and after 
her last surgery."  However, it is unclear whether the 
examiner actually reviewed the claims folder or merely 
recorded that history given by appellant.  The pertinent 
diagnosis was degenerative arthritis of the knees with right 
total knee prosthesis.  The examiner opined that "x-rays do 
not show osteoporosis or osteopenia and steroids were given 
only after the diagnosis of knee disease was made, i.e. 
before and after her last surgery on cervical spine.  
Steroids did not cause her knee disease."  Appellant 
contends that the examiner was mistaken in setting out said 
sequence of events, and that since steroid therapy was 
provided prior to any knee problems, his opinion is flawed.  

A September 1997 MRI of the left knee showed defects of both 
femoral condyles noted as consistent with osteochondritis 
dissecans with patellar changes suggestive of osteonecrosis 
dissecans.  An August 1998 VA clinical record assessed 
osteoporosis secondary to prednisone.  

In view of the somewhat confusing clinical evidence then of 
record regarding the etiology of appellant's bilateral knee 
disorder, the Board requested a VHA medical opinion; and a 
VHA medical opinion by an orthopedist was rendered in 
December 2001 in response to a question from the Board.

In response to the Board's question "[i] s it at least as 
likely as not that any of appellant's disabilities of the 
knees, including, but not limited to, arthritis, meniscal 
tear, patellar changes, aseptic necrosis of the medial 
femoral condyles, and osteochondritis/osteonecrosis 
dissecans, is causally or etiologically related to steroid 
treatment for the service-connected cervical spine 
disability?", the VHA medical opinion stated, in pertinent 
part:  "[b]ased on experience and a review of the 
literature..., it is my opinion that it is as likely as not 
that the appellant's disability from osteonecrosis is 
causally related to the administration of corticosteroids for 
her SC condition....  No where in the file is there even an 
allusion to ON [osteonecrosis] prior to the administration of 
corticosteroids."

The Board assigns greater evidentiary weight to the VHA 
medical opinion (which relates appellant's knee disorder to 
steroid treatment for the service-connected cervical spine 
disability) than the earlier July 1997 VA examination medical 
opinion which reached a contrary conclusion since (a) that 
VHA medical opinion was based on a review of the entire 
record including said July 1997 VA medical opinion, and (b) 
that VHA medical opinion detailed with specificity the 
reasons why appellant's osteonecrosis was more consistent 
with administration of corticosteroids for the service-
connected disability at issue.  As the United States Court of 
Appeals for Veterans Claims (Court) has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the positive evidence outweighs any negative 
evidence with respect to the secondary service connection 
appellate issue.  With resolution of reasonable doubt and for 
the aforestated reasons, service connection for a bilateral 
knee disorder secondary to steroid treatment for service-
connected cervical spinal disability is warranted.


ORDER

Service connection for a bilateral knee disorder secondary to 
steroid treatment for service-connected cervical spinal 
disability is granted.  


________________________________
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


